Citation Nr: 1713035	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  08-23 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine (neck) disorder, to include as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran served on active duty from August 1974 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2012, the Board denied service connection for the cervical spine disorder and remanded a claim for service connection for peripheral neuropathy in the right lower extremity.  The Veteran appealed the Board's denial of his cervical spine claim to the United States Court of Appeals (Court) which, in an October 2012 Order, vacated the Board's decision and remanded for additional development.  

In September 2013, October 2014 and May 2015, the Board remanded both claims for further development. 

In a February 2017 rating decision, the RO granted service connection for right lower extremity peripheral neuropathy.  This action represents a total grant of the benefit sought on appeal with respect to the issue, and the issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159   (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the Veteran's claim for entitlement to service connection for a cervical spine disorder must be remanded so as to ensure substantial compliance with the Board's prior remand directives.

The Board's May 2015 remand directives instructed the VA examiner to provide opinions as to the likelihood that the Veteran's cervical spine disorder is either caused by or aggravated by a service-connected disability (lumbar spine, right hip and/or right ankle).  The December 2016 VA examiner provided a negative nexus opinion with respect to causation only.  An opinion as to aggravation of the cervical spine disorder by any of his service-connected disabilities was not provided.  

In addition, in providing a rationale for causation, the December 2016 VA examiner relied solely upon the absence of medical literature that would support the claim without discussing the particularities of the Veteran's symptoms and treatment.  Thus, the rationale provided in the December 2016 VA examination report is not sufficient to allow the Board to make an informed decision.  
 
Consequently, the case must be remanded for further action, as there has not been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain supplemental nexus opinions as to the Veteran's claim for service connection for a cervical spine disorder.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.
  
The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a cervical spine disorder was either (i) caused by or (ii) aggravated (permanently worsened) by any or all of his service-connected disabilities, to include service-connected disabilities of the lumbar spine, right hip and/or right ankle disabilities.

An examination of the Veteran is not necessary unless deemed so by the examiner in order to provide an opinion.

The examiner must provide a complete rationale for all opinions and conclusions reached.

2.  Thereafter, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

